No. 04-02-00602-CR
Abelardo ARREOLA,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-0447
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	October 2, 2002
DISMISSED FOR LACK OF JURISDICTION
	The defendant, Abelardo Arreola, filed a general notice of appeal to complain of a conviction
based on a plea of nolo contendere.  The punishment assessed did not exceed the punishment
recommended by the State and agreed to by the defendant.  The trial court did not grant defendant
permission to appeal.
	Because defendant's notice of appeal does not comply with Texas Rule of Appellate
Procedure 25.2(b)(3), this court does not have jurisdiction to consider defendant's complaints on
appeal.  White v. State, 61 S.W.3d 424 (Tex. Crim. App. 2001); Cooper v. State, 45 S.W.3d 77 (Tex.
Crim. App. 2001).  We therefore dismiss the appeal for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH